DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 4, 7 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 5 and 6 were indicated as containing allowable subject matter in the Non-Final Office Action. Claim 1 has been amended to include the limitations of claim 5 and intervening claims 2 and 3. Additionally, claim 21 includes the limitations of claim 6, intervening claims 2 and 3, and base claim 1.
Regarding independent claim 15: O’Leary (US 2011/0146176 A1) discloses a machine for distributing loosefill insulation material from a package of compressed loosefill insulation material, the machine comprising:
a chute (46, fig. 2) having an inlet end (50) and an outlet end (52), the inlet end configured to receive compressed loosefill insulation material (42), the chute having a lower extension (the portion of 46 below element 52 and having projection 48), the lower extension having a projection (48, fig. 2; also see annotated fig. 2 of O’Leary below) that extends across a front edge of the lower extension (see fig. 2);
a lower unit (44) having a shredding chamber (the chamber having shredders 62) configured to receive the compressed loosefill insulation material (42) from the outlet end (52) of the chute (46), the shredding chamber including a plurality of shredders (62) configured to shred, pick apart and condition the loosefill insulation material (¶ [0040]), the lower unit having a cavity configured to receive the lower extension of the chute (see fig. 2, the lower unit 44 has a cavity for receiving the lower extension having projection 48);
a discharge mechanism (66) mounted to receive the conditioned loosefill insulation material exiting the shredding chamber (see fig. 2), the discharge mechanism configured to distribute the conditioned loosefill insulation material into an airstream (¶ [0042]); and
a blower (72) configured to provide the airstream flowing through the discharge mechanism (¶ [0043]);
wherein the chute and lower unit are secured together in a manner such that the projection is aligned with, and nests within, the recess (see fig. 2 below).

    PNG
    media_image1.png
    163
    399
    media_image1.png
    Greyscale

Annotated Figure 2 of O’Leary


O’Leary does not disclose that the projection extends across only a front edge of the lower extension, and that only one wall of the cavity has the recess formed therein. Rather, O’Leary discloses two projections and corresponding recesses in fig. 2, and external fastening mechanisms (48, fig. 3) for further securing the chute to the lower unit.
Examiner notes that the other prior art of record fails to cure the deficiencies of O’Leary, and to attempt to make a case for modification of O’Leary based solely on “omission of parts” rationale (MPEP 2144.04) would require the use of impermissible hindsight. Therefore, claim 15 and the dependents thereof are deemed allowable over the prior art.
______________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753